     Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-2509

ROSS AUCTION, INC.,

Plaintiff,

v.

OHIO SECURITY INSURANCE COMPANY,

Defendant.


                                   NOTICE OF REMOVAL


         Defendant Ohio Security Insurance Company (“Defendant”), by and through its

undersigned counsel, Lewis Roca Rothgerber Christie LLP, pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, hereby gives notice of the removal of this action from the District Court, El Paso

County, State of Colorado, to the United States District Court for the District of Colorado. In

support of said removal, Defendant states as follows:

                                        INTRODUCTION

         1.     On or about May 8, 2019, Plaintiff initiated this action by filing its Complaint in

the District Court, El Paso County, State of Colorado, Case No. 2019CV31906 (“State Action”).

See Plaintiff’s Complaint attached as Exhibit A.

         2.     Plaintiff’s Complaint asserts two claims for relief against Defendant, including a

First Claim for Relief for Breach of Contract, and a Second Claim for Relief for alleged

Unreasonable Delay and/or Denial of Benefits pursuant to C.R.S.§§ 10-3-1115 and 10-3-1116.



109116520.1
    Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 2 of 7




         3.    This action arises out of Plaintiff’s demand for first-party property insurance

coverage as a result of the alleged theft or loss of coins on March 25, 2019 at Plaintiff’s

commercial property.

                              COMPLIANCE WITH THE RULES

         4.    All procedural requirements related to the removal of this action have been

satisfied.

         5.    On August 13, 2019, Plaintiff served Defendant with a copy of a Summons,

attached hereto as Exhibit C, and Plaintiff’s Complaint, attached as Exhibit A.

         6.    This Notice of Removal is filed within thirty (30) days of the receipt by

Defendant of the Summons and Complaint and is, therefore, timely pursuant to 24 U.S.C.

§§ 1441 and 1446(b).

         7.    Concurrent with this Notice of Removal, Defendant is filing a Notice of Filing of

State Court Records pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCivR 81.1. This includes a

true and correct copy of the state court docket, which includes all state court pleadings, motions

and other papers known to have been served on Defendant.

         8.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Plaintiff’s Complaint

(Exhibit A) and Return of Service (Exhibit B) are attached to this Notice of Removal.

         9.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff.

         10.   Pursuant to 28 U.S.C. § 1446(d), Defendant will file a Notice of Filing of Notice

of Removal in the pending State Action, Case No. 2019CV31906, El Paso County District Court,




                                               -2-
109116520.1
     Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 3 of 7




State of Colorado. A copy of the Notice of Filing of Notice of Removal is attached hereto as

Exhibit D.

         11.   Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings or motions

are pending, nor has any trial been set in the State Action.

         12.   Pursuant to Fed.R.Civ.P. 81(c), Defendant will present its defenses by pleading at

the time prescribed therein, and specifically reserves its right to assert all defenses, including

those defenses under Fed.R.Civ.P. 12(b).

         13.   Venue is proper in the District of Colorado because this District embraces the

location where the State Action is pending. See 28 U.S.C. § 1446(c).

                                  DIVERSITY JURISDICTION

         14.   Plaintiff’s Complaint asserts claims over which this Court has jurisdiction

pursuant to 28 U.S.C. § 1332 because: (a) the parties are citizens of different states, and (b) the

amount in controversy exceeds $75,000.

A.       THE PARTIES ARE CITIZENS OF DIFFERENT STATES

         15.   Plaintiff Ross Auction, Inc. is a Colorado corporation that maintains its principal

place of business in Colorado Springs, Colorado. See Exhibit A, ¶ 1. See 28 U.S.C. §

1332(c)(1) (“a corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business…”).

         16.   Defendant Ohio Security Insurance Company is a citizen of the State of New

Hampshire and the State of Massachusetts. Defendant is incorporated under the laws of the State

of New Hampshire and maintains its principal place of business in Boston, Massachusetts. See


                                                -3-
109116520.1
     Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 4 of 7




28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its principal

place of business…”).

         17.    For purposes of federal diversity jurisdiction, the parties are completely diverse.

B.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         18.    While not waiving Defendant’s right to contest the issue, Plaintiff seeks a

monetary judgment in excess of $75,000, exclusive of interest and costs.

        19.     “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy.” 28 U.S.C. § 1446(c)(2).

        20.     In determining the amount in controversy, a court may look to the object sought

to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116 F.2d 604,

606 (10th Cir. 1940). “The test for determining the amount in controversy is the pecuniary result

to either party which the judgment would produce.” Id.; see also, McPhail v. Deere & Company,

529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in controversy can be

either the value of what plaintiff seeks or what defendant may lose.)

        21.     When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S.Ct. 547, 553 (2014). A

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal may be filed

within thirty days after receipt by the defendant, through service or otherwise, of . . . other paper


                                                -4-
109116520.1
    Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 5 of 7




from which it may first be ascertained in the case is one which is or has become removable.” 28

U.S.C. § 1446(b)(3). Information relating to the amount in controversy in the record of the state

proceeding, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

1446(c)(3)(A).

         22.     In its Complaint, Plaintiff demands principal damages of $74,906.32, plus “pre-

judgment interest, statutory or moratory, post-judgment interest, reasonable attorney fees, costs,”

as well as “two times the covered benefit” pursuant to C.R.S. § 10-3-1116.” See Exhibit A, p. 4,

Wherefore Clause and ¶ 11. See also Cox v. Lincoln Nat’l Life Ins. Co., No. 10-cv-02544-CMA-

MEH, 2010 WL 5129536, *4 (D. Colo. 2010)(the amount in controversy was satisfied when the

plaintiff alleged that defendant was required to pay her $40,000 in insurance benefits and also

asserted a claim for double damages under C.R.S. § 10-3-1116); Washington v. Am. Family Mut.

Ins. Co., No. 12-cv-02229-REB-KLM, 2013 WL 1412327 (D.Colo. 2013)(finding that a

plaintiff’s claim for statutory damages under C.R.S. § 10-3-1116, including attorneys’ fees, was

sufficient for establishing the amount in controversy for purposes of removal).

         23.     Based on the foregoing, the jurisdictional amount in controversy exceeds

$75,000.00, exclusive of interest and costs, and therefore, this action may properly be removed

to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

         24.     Accordingly, this Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1332.

         WHEREFORE, Defendant Ohio Security Insurance Company requests that the action

now pending in the El Paso County District Court, Case No. 2019CV31906, be removed

therefrom to this Court and that all further proceedings be heard in this Court.


                                                -5-
109116520.1
    Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 6 of 7




              Respectfully submitted this 3rd day of Sepember, 2019.

                                           LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                           s/ Brian J. Spano
                                           Brian J. Spano, Esq.
                                           1200 17th Street, Suite 3000
                                           Denver, CO 80202
                                           Phone: (303) 623-9000
                                           E-mail: bspano@lrrc.com

                                           Attorneys for Defendant
                                           Ohio Security Insurance Company




                                            -6-
109116520.1
    Case 1:19-cv-02509 Document 1 Filed 09/03/19 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of September, 2019 a true and correct copy of the
foregoing NOTICE OF REMOVAL was filed via the CM/ECF system and was served upon
the following:

Steven T. Nolan, Esq.
STEVEN T. NOLAN, P.C.
1021 South Tejon Street
Colorado Springs, Colorado 80903
(719) 471-3226
stnlaw@qwestoffice.net

Attorneys for Plaintiff



                                                     s/ Brian J. Spano
                                                     Brian J. Spano, Esq.




                                              -7-
109116520.1
